NO. 12-20-00105-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 IN THE MATTER OF THE                                         §     APPEAL FROM THE
 MARRIAGE OF CRAIG JOBE AND
 SHIRLEY JEAN JOBE AND IN THE                                 §     COUNTY COURT AT LAW
 INTEREST OF M.J., N.J., N.J, M.J.
 AND A.J., CHILDREN                                           §     CHEROKEE COUNTY, TEXAS

                                         MEMORANDUM OPINION
       Craig Evan Jobe appeals the trial court’s award of attorney’s fees against him and in favor
of Appellee Shirley Jean Jobe. In a single issue, Craig argues that the trial court abused its
discretion in awarding attorney’s fees under the Texas Family Code because the award was made
in contravention of the parties’ mediated settlement agreement (MSA), under which they agreed
to bear responsibility for their own attorney’s fees. We affirm.


                                                  BACKGROUND
       Craig and Shirley were married on July 2, 1992. On August 16, 2016, Shirley filed her
Original Petition for Divorce, in which she alleged cruel treatment that rendered the couple’s living
together unsupportable. She also requested that the trial court award her attorney’s fees.
       On or about June 4, 2018, the parties entered into two mediated settlement agreements––
one of which concerned “Property, Child Support, Insurance and Contractual Alimony and Issues
on Protective Order” (the Property MSA), and the other of which related to Temporary Orders for
the children (the SAPCR MSA). 1 The Property MSA specifically sets forth in its title that it only
pertains to Property, Child Support, Insurance and Contractual Alimony (Maintenance) and Issues




       1
           The SAPCR MSA did not dispose of all the claims underlying the suit affecting the parent-child relationship
(SAPCR).

                                                          1
on Protective Orders. Furthermore, in the section labeled “Debts,” the parties agreed that each of
them shall be responsible for paying their own attorney’s fees.
       On August 28, 2018, Craig’s counsel notified Shirley’s counsel by email that Craig failed
to disclose the existence of his EOG 401(k) retirement account prior to the execution of the
Property MSA. In so doing, Craig’s counsel took the position that the account was covered by the
Property MSA and, as a result, Craig was entitled to the entirety of the funds in the account.
       On March 18, 2019, Craig filed his First Amended Counter-Petition in which he alleged
the fault ground of cruelty and no-fault ground of insupportability. He also requested that if an
agreement was not reached on the division of the marital estate, that the trial court divide the estate
in a manner that is just and right, that he be appointed sole managing conservator of the children,
that Shirley be ordered to pay child support, and that he be awarded attorney’s fees.
       The matter proceeded to a jury trial. At the outset of the proceedings, the parties reached
an agreement regarding all matters other than the division of the undisclosed 401(k) and, as
announced by Craig’s counsel, each party’s cross requests for attorney’s fees. The parties
expressly agreed on the record that the trial court would resolve those issues.
       During the ensuing bench trial, Shirley’s counsel testified about the attorney’s fees incurred
by her client. Specifically, she testified that Shirley incurred $58,394.00 in attorney’s fees since
June 4, 2018, the date of mediation, and that those fees were incurred in her client’s prosecution
of the division of the undivided property and in the SAPCR action. She further testified that
Shirley would incur an additional $5,000.00 through the finalization of the divorce. Craig did not
object to any of Shirley’s counsel’s testimony or the exhibits offered during her testimony. After
the conclusion of Shirley’s counsel’s testimony, Craig made a Motion for Judgment as a Matter of
Law, in which he argued that the Property MSA precluded the award of attorney’s fees. The trial
court overruled Craig’s motion but indicated that it would take the matter under advisement.
       On April 29, 2019, the trial court issued a letter ruling, in which it found that attorney’s
fees incurred from and after the date of the June 4, 2018 Property MSA could be considered and
awarded by the court pursuant to Texas Family Code, Sections 6.708, 9.106, 9.205, and 106.002.
The trial court also reiterated this ruling in its First Amended Findings of Fact and Conclusions of
Law. Ultimately, the trial court rendered judgment awarding Shirley $60,585.00 for reasonable
and necessary attorney’s fees against Craig. This appeal followed.



                                                  2
           AWARD OF ATTORNEY’S FEES AND MEDIATED SETTLEMENT AGREEMENT
        In his sole issue, Craig argues that the trial court erred in awarding Shirley attorney’s fees
because such an award (1) is not supported by the pleadings and was not tried by consent and (2)
contravened the terms of the Property MSA, which could not be set aside. He also argues that the
trial court erred in entering a decree awarding a lien against Appellant because such a lien was
neither pleaded nor tried by consent.
Standard of Review
        We review a trial court’s award of attorney’s fees for an abuse of discretion. Fort Worth
Transp. Auth. v. Rodriguez, 547 S.W.3d 830, 850 (Tex. 2018). Under this standard of review, a
judgment awarding attorney’s fees can “be affirmed on any theory of law applicable to the case
and supported by the record.” Interest of Z.O.M., 613 S.W.3d 638, 642 (Tex. App.–San Antonio
2020, no pet.).
        We review a trial court’s conclusions of law de novo as legal questions. Boyd v. Boyd, 67
S.W.3d 398, 404 (Tex. App.–Fort Worth 2002, no pet.); Hitzelberger v. Samedan Oil Corp., 948
S.W.2d 497, 503 (Tex. App.–Waco 1997, pet. denied). Conclusions of law will be upheld on
appeal if the judgment can be sustained on any legal theory supported by the evidence. Boyd, 67
S.W.3d at 404; State Bar v. Leighton, 956 S.W.2d 667, 671 (Tex. App.–San Antonio 1997) (op.
on reh’g), pet. denied, 964 S.W.2d 944 (Tex. 1998). Incorrect conclusions do not require a reversal
if the controlling findings of fact will support a correct legal theory. Hitzelberger, 948 S.W.2d at
503.
Governing Law
        To resolve Craig’s sole issue, we first must interpret the relevant provisions in the Property
MSA.
        Mediated Settlement Agreements under the Family Code
        Texas law provides divorcing spouses various ways to handle an agreed division of their
community property. For instance, Texas Family Code, Section 7.006 allows the parties to
execute a settlement agreement which “may be revised or repudiated before rendition of the
divorce” and which must be approved by the presiding judge. TEX. FAM. CODE ANN. § 7.006
(West 2020). Alternatively, divorcing spouses may choose to execute a settlement agreement
which



                                                  3
       (1)     provides, in a prominently displayed statement that is in boldfaced type or capital letters or
               underlined, that the agreement is not subject to revocation;

       (2)     is signed by each party to the agreement; and

       (3)     is signed by the party’s attorney, if any, who is present at the time the agreement is signed.


Id. §§ 6.602(b), 6.604(b) (West 2020), 153.0071(d) (West 2014). When the agreement complies
with these three requirements, it “is binding on the parties” as soon as it is executed, and a party is
“entitled to judgment on the agreement notwithstanding Rule 11, Texas Rules of Civil Procedure,
or another rule of law.” Id. §§ 6.602(b), (c), 6.604(c), 153.0071(e); Cayan v. Cayan, 38 S.W.3d
161, 166 (Tex. App.–Houston [14th Dist.] 2000, pet. denied); see In re Joyner, 196 S.W.3d 883,
890–91 (Tex. App.–Texarkana 2006, pet. denied) (noting that, by complying with requirements,
“the parties elect to make their agreement binding at the time of execution rather than at the time
of rendering, thus creating a procedural shortcut for the enforcement of those agreements”). The
Texas Family Code does not authorize a court to modify a mediated settlement agreement, either
to resolve ambiguities or otherwise, before incorporating it into a decree. Toler v. Sanders, 371
S.W.3d 477, 480 (Tex. App.–Houston [1st Dist.] 2012, no pet.) (trial court’s modifications to
settlement agreements are grounds for reversal where modifications “add terms, significantly alter
the original terms, or undermine the intent of the parties”). An MSA under Section 6.602 is “more
binding than a basic written contract” because, except when a party has procured the settlement
through fraud or coercion, nothing either party does will modify or void the agreement “once
everyone has signed it.” Joyner, 196 S.W.3d at 888; see Boyd, 67 S.W.3d at 404–05 (upholding
trial court’s judgment setting aside MSA where husband failed to disclose substantial community
assets); see also Mullins v. Mullins, 202 S.W.3d 869, 876 (Tex. App.–Dallas 2006, pet. denied)
(“Unilateral withdrawal of consent does not negate the enforceability of a mediated settlement
agreement in divorce proceedings”).
       Interpretation of Mediated Settlement Agreements
       The Property MSA meets the requirements of Section 6.602. While remaining mindful of
the unique attributes the Family Code confers on the MSA, we apply contract principles to interpret
its meaning. See Chapman v. Abbot, 251 S.W.3d 612, 616 (Tex. App.–Houston [1st Dist.] 2007,
no pet.); see also Shanks v. Treadway, 110 S.W.3d 444, 449 (Tex. 2003).
       Here, the parties present conflicting interpretations of the attorney’s fees clause in the
Property MSA, but neither party presently contends that the clause is ambiguous. But the parties’

                                                        4
failure to raise the issue of a contract’s ambiguity is not determinative. See Milner v. Milner, 361
S.W.3d 615, 619 (Tex. 2012); Coker v. Coker, 650 S.W.2d 391, 394 (Tex. 1983). Further, a
contract is not ambiguous merely because the parties disagree about its meaning and may be
ambiguous even though the parties agree it is not. URI, Inc. v. Kleberg Cty., 543 S.W.3d 755, 763
(Tex. 2018). Both the presence of ambiguity and interpretation of an unambiguous contract are
questions of law we review de novo using well-settled contract construction principles. Id.
        When a contract’s meaning is disputed, our primary objective is to ascertain and give effect
to the parties’ intent as expressed in the instrument. Id. Objective manifestations of intent control,
not “what one side or the other alleges they intended to say but did not.” Id. at 763–64. We
therefore “presume parties intend what the words of their contract say” and interpret contractual
language according to its “plain, ordinary, and generally accepted meaning” unless the instrument
directs otherwise. Id. at 764.
        We construe the entire writing in an effort to harmonize and give effect to the decree as a
whole. Shanks, 110 S.W.3d at 447; Chapman, 251 S.W.3d at 616. We accord contractual
language its plain, grammatical meaning unless it definitely appears that the intention of the parties
would thereby be defeated. Chapman, 251 S.W.3d at 616.
        If the words used 2 in the written instrument can be given a certain or definite legal meaning
or interpretation, then the contract is not ambiguous and we will construe it as a matter of law.
Coker, 650 S.W.2d at 393; Chapman, 251 S.W.3d at 616. Courts may not consider extrinsic
evidence for the purpose of creating an ambiguity or giving a contract a meaning different from
that which its language imports. See David J. Sacks, P.C. v. Haden, 266 S.W.3d 447, 450 (Tex.
2008); Toler, 371 S.W.3d at 481; Tellepsen Builders, L.P. v. Kendall/Heaton Assocs., Inc., 325
S.W.3d 692, 695 (Tex. App.–Houston [1st Dist.] 2010, pet. denied); Dyer v. Cotton, 333 S.W.3d
703, 718 (Tex. App.–Houston [1st Dist.] 2010, no pet.).
        But if the agreement is susceptible to more than one reasonable interpretation, the
agreement is ambiguous, creating a fact issue with regard to the parties’ intent. See J.M. Davidson,
Inc. v. Webster, 128 S.W.3d 223, 229 (Tex. 2003). Only where a contract is first determined to

          2
            We are cognizant that words are simply implements of communication, and imperfect ones at that. URI,
Inc. v. Kleberg Cty., 543 S.W.3d 755, 764 (Tex. 2018). Oftentimes they cannot be assigned a rigid meaning, inherent
in themselves. Id. Rather, their meaning turns upon use, adaptation and context as they are employed to fit various
and varying situations. Id. Even a single word can carry subtle—and significant—differences in meaning when
applied to different situations. Id.


                                                        5
be ambiguous may the court consider the parties’ interpretations and admit extraneous evidence to
determine the true meaning of the instrument. See Nat’l Union Fire Ins. Co. of Pittsburgh, PA
v. CBI Indus., Inc., 907 S.W.2d 517, 520 (Tex. 1995). An ambiguity in a contract may be said to
be “patent” or “latent.” Id. A patent ambiguity is evident on the face of the contract. Id. A latent
ambiguity arises when a contract which is unambiguous on its face is applied to the subject matter
with which it deals and an ambiguity appears by reason of some collateral matter. Id. If a latent
ambiguity arises from this application, parol evidence is admissible for the purpose of ascertaining
the true intention of the parties as expressed in the agreement. Id.
Ambiguity
         In the instant case, the Property MSA plainly states, “Each party to pay their own attorney’s
fees.” But we remain mindful that we must construe this statement in the context of the entire
writing in an effort to harmonize and give effect to the decree as a whole. See Shanks, 110 S.W.3d
at 447; Chapman, 251 S.W.3d at 616. Here, the attorney’s fees clause is contained within an
agreement in the parties’ divorce proceedings expressly applicable to “Property, Child Support,
Insurance and Contractual Alimony (Maintenance), and Issues on [a] Protective Order.” The
caption on the agreement explicitly sets forth that the suit also involves the five children of the
marriage. Thus, it is apparent from the agreement and its stated terms that it resolves some issues
in the proceedings, i.e., disposition of property, but not all matters, such as SAPCR issues,
including conservatorship and possession of the children. The language at issue is broad, but
because the scope of the Property MSA is expressly limited in its title, the breadth of the language
in the attorney’s fees clause is not conclusive on the question of whether the parties intended it to
apply (1) only to attorney’s fees incurred in resolving the issues that were covered by the stated
subject matter of the Property MSA or (2) only to attorney’s fees incurred in resolving the issues
expressly resolved by the Property MSA. 3 No other language in the agreement is helpful in our
determining the parties’ intent with regard to this clause. Thus, while the language of the attorney’s
fees clause is not patently ambiguous, when it is considered in conjunction with the scope of the
issues in the cause of action as expressed in the caption of the agreement and the stated subject

          3
            Craig’s argument that the clause should be interpreted to apply to attorney’s fees incurred in the cause of
action as a whole is untenable. Because the Property MSA does not resolve all of the issues in this case, even if we
determine that the attorney’s fees clause is ambiguous with respect to attorney’s fees incurred in determining
unresolved property issues, we cannot devise any reasonable interpretation of the Property MSA which would apply
the attorney’s fees clause to non-property issues.


                                                          6
matter of the Property MSA, its latent ambiguity is apparent. See CBI Indus., Inc., 907 S.W.2d
520. Accordingly, we may consider the parol evidence presented to the trial court to determine
whether the trial court’s conclusion of law that Shirley should be awarded attorney’s fees was
appropriate under the law and made in accordance with the Property MSA. See Boyd, 67 S.W.3d
at 404.
Determination of Parties’ Intent with Extraneous Evidence
          We next look to the extraneous evidence and the parties’ interpretation of the attorney’s
fees clause, including their respective trial counsel’s actions undertaken during the subsequent
proceedings as well as their representations to the trial court, to determine whether the trial court’s
conclusion of law regarding the award of attorney’s fees should be upheld. See EMC Mortg. Corp.
v. Davis, 167 S.W.3d 406, 413 (Tex. App.–Austin 2005, pet. denied) (court may consider parties’
interpretations of contract in determining true meaning). The trial court’s letter ruling states, in
pertinent part, as follows:

                   The court finds that the issue of attorney’s fees as set forth in the MSA Concerning
          Property, Child Support, Insurance, Contractual Alimony, and issues on the Protective Order dated
          June 4, 2018[,] is binding on the parties as of that date as to the specified issues only.

                   Accordingly, the attorney’s fees incurred by the parties prior to June 4, 2018, shall be paid
          by the party incurring same, in accordance with the express terms of the MSA. However, attorney’s
          fees incurred from and after June 4, 2018, on the remaining issues can be considered by the Court
          pursuant to Sections 106.002, 9.106, 6.708[,] 9.205 of the Texas Family Code. As a part of the
          division of the community property estate, the Court hereby awards to Mrs. Jobe a judgment against
          Mr. Jobe in the sum of $60,585.00 for reasonable and necessary attorney’s fees incurred by her in
          this cause . . . .


          In support of this ruling, the trial court made the following, pertinent findings of fact: 4


                   • On April 24, 2019, the parties entered into an agreement regarding all pending issues
          before the Court, save and except the issues regarding payment of Attorney Fees and how the EOG
          Resources 401(k) would be awarded/disbursed. The parties further agreed that the Court would rule
          on those issues . . . .

                   • On April 25, 2019, a hearing on the retirement funds and attorney fees issues was held
          before Judge Janice Stone. Judge Stone heard testimony from the parties and reviewed documents
          as introduced into evidence.



          4
           Regardless of the label, the trial court’s designation of a finding of fact or conclusion of law is not
controlling on appeal. Ray v. Farmers’ State Bank of Hart, 576 S.W.2d 607, 608 n.1 (Tex. 1979). Conclusions
which, in fact, are findings will be treated as findings, and vice versa. See Banker v. Banker, 517 S.W.3d 863, 870
(Tex. App.–Corpus Christi 2017, pet. denied).

                                                            7
                • On April 24, 2019, the Petitioner and Respondent entered into an agreement (the
       agreement was placed on the record) that the parties request that the Court rule on two issues:
       1. 401(k) Funds: The Court was to determine how the EOG Resource 401(k) would be
       awarded/disbursed to the parties. 2. Attorney Fees: The Court was to determine if attorney fees
       would be awarded to either party and how those funds would be disbursed. The Court granted such
       request of the parties and provided a Written Ruling to the Attorneys of Record . . . .

                • On April 24, 2019, [Shirley’s counsel] stated on the record, “And, then, finally, all
       attorney’s fees and costs issues will be submitted to the Court for the Court’s ruling on Thursday as
       well.” [Craig’s Counsel] was in agreement for the Court to rule on the attorney fees and costs issue
       and the division of funds for the EOG Resources 401(k), [Craig’s counsel] did not state any
       objection on the record.

                 • [Shirley’s Counsel] further stated on the record, “So when we come here on tomorrow
       afternoon[,] the only issues remaining before the Court are attorney’s fees and expenses and a 401(k)
       that has to be divided.” [Craig’s Counsel] had no objection.

                • The divorce was proved up before the Court[,] at which time the Court stated, “All right,
       Okay, after having heard the testimony, the Court approves and accepts the Rule 11 Agreement as
       read into the record. Judgment is hereby rendered on that Rule 11 Agreement. The Court finds that
       it does have jurisdiction of this matter. The Court will hold off on granting the divorce until we
       have the hearing tomorrow, which will - - which should settle all the remaining issues in the case.
       Because you’ve already proved it up, you obviously will not have to do that again tomorrow. The
       only thing I’ll hear tomorrow are the property issues on the 401(k) and the attorney’s fees; correct?
       At which time [Craig’s Counsel] stated, “Correct.”


       Based on our review of the record, we conclude that the aforementioned findings of fact
are supported by the evidence. Accordingly, we further conclude that, based on these findings,
the trial court’s judgment awarding Shirley attorney’s fees can be sustained on a competent legal
theory, i.e., the attorney’s fees clause is ambiguous as to its scope, and the pleadings, evidence,
actions, inactions, and representations of the parties by and through their attorneys indicate that
the attorney’s fees clause in the Property MSA applied only to fees related to the property divisions
that were, in fact, resolved by the Property MSA. See Boyd, 67 S.W.3d at 404; see also CBI
Indus., Inc., 907 S.W.2d at 520; Davis, 167 S.W.3d at 413. Thus, the trial court reasonably could
find that recovery of attorney’s fees related to the resolution of the division of the EOG Resources
401(k) and SAPCR issues is not governed by the Property MSA. Therefore, we hold that the trial
court’s award of attorney’s fees did not modify the Property MSA by adding terms, significantly
altering the original terms, or otherwise undermining the parties’ intent. See, e.g., Sanders, 371
S.W.3d at 480.
Pleadings Must Support Award of Attorney’s Fees
       We next consider Craig’s argument that Shirley’s pleadings fail to support the trial court’s
award of attorney’s fees. In a suit for dissolution of a marriage, the court may award reasonable


                                                        8
attorney’s fees and expenses. TEX. FAM. CODE ANN. § 6.708 (West 2020); see also id. §§ 9.106,
9.205 (West 2020), 106.002 (West 2019). To be entitled to a discretionary award of attorney’s
fees in a divorce proceeding, a party must file with the court an affirmative pleading requesting
them unless the issue is waived or tried by consent. See Tull v. Tull, 159 S.W.3d 758, 762 (Tex.
App.–Dallas 2005, no pet.) (pleading for attorney’s fees in SAPCR case); see also Kirk v. Kirk,
805 S.W.2d 929, 932 (Tex. App.—Fort Worth 1991, writ dism’d) (pleading for attorney’s fees in
property division case). Pleadings are to be liberally construed in favor of the pleader, particularly
when the complaining party has not filed any special exceptions. Tull, 159 S.W.3d at 762;
Lohmann v. Lohmann, 62 S.W.3d 875, 880–81 (Tex. App.–El Paso 2001, no pet.). The purpose
of the pleading is to give notice of the claim involved. In re Pecht, 874 S.W.2d 797, 804 (Tex.
App.–Texarkana 1994, no writ). A general request for attorney’s fees in the prayer of the pleading
is itself sufficient to authorize the award of attorney’s fees. See Morgan v. Morgan, 657 S.W.2d
484, 491 (Tex. App.–Houston [1st Dist.] 1983, writ dism’d) (attorney’s fees award affirmed where
pleading specifically requested award of attorney’s fees for previous attorney and prayer included
general request for attorney’s fees); see also Kirk, 805 S.W.2d at 932 (citing Morgan 657 S.W.2d
at 491) (pleadings requested attorney’s fees payable to petitioner’s attorney as well as general
relief; prayer for general relief alone would have been sufficient to authorize award of attorney’s
fees directly to attorney).
        In the instant case, paragraph 20 of Shirley’s original petition for divorce states as follows:


                20.      Attorney’s Fees, Expenses, Costs, and Interest

                         It was necessary for Petitioner to secure the services of Alicia Barkley, a licensed
                attorney, to prepare and prosecute this suit. To effect an equitable division of the estate of
                the parties and as a part of the division, and for services rendered in connection with
                conservatorship and support of the children, judgment for attorney’s fees, expenses, and
                costs through trial and appeal should be granted against Respondent and in favor of
                Petitioner for the use and benefit of Petitioner’s attorney and be ordered paid directly to
                Petitioner’s attorney, who may enforce the judgment in the attorney’s own name.
                Petitioner requests postjudgment interest as allowed by law.



This language is repeated verbatim in both Shirley’s First and Second Amended Original Petitions
for Divorce. Because Shirley unequivocally gave notice of her claim for attorney’s fees, we




                                                         9
conclude that the trial court’s award of attorney’s fees is supported by the pleadings. In re Pecht,
874 S.W.2d at 804. 5
Equitable Lien
         Craig further argues that the trial court erred in entering a decree granting an equitable lien
against him because such a lien neither was pleaded nor tried by consent. The record reflects that
on January 10, 2020, Craig filed a motion for new trial, in which he objected to, among other
things, the inclusion of the lien language in the decree. On February 14, 2019, the trial court
granted Craig’s motion for new trial in part and signed the First Amended Final Decree of Divorce
on March 6, 2020, which does not contain language creating a lien. Thus, Craig’s argument on
appeal about the propriety of such a lien is unwarranted.
Summation
         We have concluded that the trial court’s award of attorney’s fees to Shirley does not
contradict or alter the terms of the Property MSA and is supported by Shirley’s pleadings.
Therefore, we hold that the trial court did not abuse its discretion by awarding these fees. Craig’s
sole issue is overruled.


                                                  DISPOSITION
         Having overruled Craig’s sole issue, we affirm the trial court’s judgment.


                                                                           BRIAN HOYLE
                                                                              Justice

Opinion delivered October 6, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         5
          Because we conclude that the trial court’s attorney’s fees award is supported by the pleadings, we do not
consider Craig’s argument that the matter of attorney’s fees was not tried by consent. See TEX. R. APP. P. 47.1.

                                                         10
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 6, 2021


                                         NO. 12-20-00105-CV


                 IN THE MATTER OF THE MARRIAGE OF CRAIG JOBE
                 AND SHIRLEY JEAN JOBE AND IN THE INTEREST OF
                        M.J., N.J., N.J, M.J. AND A.J., CHILDREN


                                Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. 2016-08-0544)

                    THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, all costs of this appeal are assessed against the
Appellant, CRAIG JOBE, and that this decision be certified to the court below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     11